Case 1:18-cv-23162-JEM Document 10 Entered on FLSD Docket 10/03/2018 Page 1 of 8



                        UN ITED STATES DISTRICT COU RT FO R TH E
                             SOU TH ERN DISTRICT OF FLOR ID A
                                      M iam iD ivision

                 C ase N um ber: 18-23162-C lV -M A R TlN EZ-O TA ZO -REY E S

  CESA R PINEDA ,individually and on behalfof
  a1lotherssimilarly situated,

         Plaintiff,

  VS.



  IBILEY UN IFORM ,INC.,aFloridacorporation,

         Defendant.


                 O R DER SETTING CIV IL T RIA L DA TE A N D PRET RIA L
                SCHEDULE.REOUIRING M EDIATION.AND REFERRING
                     C ER TAIN M O TION S TO M A G ISTM TE JU D G E
         Trialisscheduled to com menceduringthetwo-week period beginning Tuesday,
  N ovem ber 12,2019 at9:30 a.m .,before Jose E.M artinez,U nited States D istrictJudge,400 N .
  M iam iA ve.,Suite 10-1,M iam i,Florida 33128. Calendar Callw illbe held on Thursday,
  N ovem ber 7,2019 at1:30 p.m .atthe sam e location.
         IT IS OR DERED AN D AD JU DG ED as follow s:
                No pretrialconferenceshallbeheld in thisaction unlessthe Courtdeterm inesthat
  apretrialeonference isnecessary.Should apretrialconferencebeset,thecomplianeedeadlines
  assetforth in therem ainderofthisOrdershallrem ain unaltered.
                Every m otion filed in this case shallbe accom panied by one proposvd original
  order eranting the m otion. Unless otherw ise specified by the Court,every m otion shallbe
  double-spaced in Tim esN ew Rom an 12 pointtypeface.
                Counselanda11proselitigantsmustmeettoconferonthepreparationofajoint
  pretrialstipulation,which mustbefiled bythedeadlinesetforth below. Thestipulation shall
  conform toLocalRule16.1(e)and includeajoint,neutralsummaryoftheclaimsanddefensesin
  the case,notto exceed one shortparagraph perlitigantclaim ,to be read as an introduction for
Case 1:18-cv-23162-JEM Document 10 Entered on FLSD Docket 10/03/2018 Page 2 of 8



   voirdire exam ination. The Courtw illnotacceptunilateralpretrialstipulations,and willstrike
  sua sponte any such subm issions. Should any ofthepartiesfailto cooperatein thepreparation of
   thejointpretrialstipulation,allotherpartiesshallfileacertificationwiththeCoul'tstatingthe
   circumstances.Upon receiptofsuch certification,theCourtshallissue an orderrequiring the
   non-cooperatingpartyorpartiestoshow causewhy suchpartyorparties(andtheirrespective
   attorneys)havefailedtocomplywiththeCourt'sorder.
          4.     ThepartiesSHALL submitjointproposedjuryinstructionsand/orproposed
   findingsoffactand conclusionsoflaw.
                       Forcasesorclaimsthatwillbeheardbyajury,thepartiesshalltilejoint
  proposedjuryinstructionsandajointproposedverdictform inaccordancewiththedeadlineset
  forthbelow.Inpreparingproposedjuryinstructions,thepartiesshallutilizeasaguidethePattern
   Jury lnstructions for CivilCases approved by the United States Eleventh Circuit,including the
   Directionsto Counselcontained therein. The partiesshallsubm ita SIN G LE,JO IN T setof
  proposedjuryinstructionsandverdictform,thoughthepartiesneednotagreeontheproposed
   language ofeach orany instruction orquestion ontheverdictform . W herethepartiesdo agree
  on aproposed instruction orquestion,thatinstruction orquestion shallbesetforth in TimesNew
  Roman 14pointtypeface.lnstructionsandquestionsproposedonlybytheplaintiffts)towhich
  thedefendantts)objectshallbeitalicized.lnstructionsandquestionsproposedonlythe
  defendantts)towhich theplaintiffts)objectshallbebold-faced,Eachjuryinstructionshallbe
  typedonaseparatesheetandmustbesupportedbycitationsofauthority.Eachdisputedjuly
  instruction shallalsostatethelegalbasisfortheobjectionts)with citationstoauthority.A copy
  ofthejointproposedjuryinstructionsandverdictform inW ordperfectversion 12-0orW ord
  shallbee-m ailed to Chambersatthetim eoffiling.l The Courtexpectscounselwillcooperatein
  good faith and in mostcases,shouldbe able to agreeon thegeneralorganization ofthe
  instructionsand verdictform ,standard instructions,and sim ilarroutineissues,thereby limiting
  theCourt'sconsiderationtobonahdesubstantivedisputesrelatingtotheinstrudionsandverdict
  form.Failuretocooperatein good faith and/ortosubmitproposedjuryinstructionsas

          'Counselmaycontactchambersat(305)523-5590toobtaintheappropriatee-mail
  address.
Case 1:18-cv-23162-JEM Document 10 Entered on FLSD Docket 10/03/2018 Page 3 of 8



   required by this order w illresultin appropriate sanctions being im posed upon the
   offending party,including dism issalofclaim s or striking ofdefenses.
                 b.      Forcasesorclaimsthatwillnotbeheardbyajury,eachpartyshallfile
   proposed findingsoffactand conclusionsoflaw in accordancewith thedeadline setforth below.
   Proposed findingsoffactshallbe supported bycitationsto thcdocumentaryevidence,if
   applicable. Conclusionsof1aw shallbe supported by citations ofauthority.Copies ofeach
   party'sproposed findingsoffactand conclusionsoflaw in W ordperfectversion 12.0 orW ord
   shallbe e-m ailed to Cham bersatthe tim e offiling.2
                 Ifdeposition transcriptswillbeused attrialpursuantto FederalRuleofCivil
   Procedure32(a)(3)& (4),thepartiesshallcomplywiththefollowingguidelines:
                       AtleastTW ENTY (20)DAYSin advanceofthebeginningofthetrial
   period,each party shallserveandfiledesignationsofany deposition transcriptsthey intendto
   useattrial.AtleastFOURTEEN (14)DAYS inadvanceofthebeginning ofthetrialperiod,an
  adversepartyshallserveandtiletheircounter-designations,togetherwith anyobjedionstoa
  party'sdesignations.AtleastTEN (10)DAYSinadvanceofthebeginningofthetrialperiod,a
  partyshallserveand fileanyrebuttaldesignations,togetherwithanyobjectionstoan adverse
  party'scounter-designations.AtleastSEVEN (7)DAYS inadvanceofthebeginningofthetrial
  period,an adversepartyshallserveandtileanyobjectionstoaparty'srebuttaldesignations.
                         ln accordance with the deadline setforth below ,the parties shallprepare
   and JOINTLY FILE onetranscriptforeach deposition to be used during trial.Thepartiesshall
   editthe transcript,using a m ini-transcriptw hen available,to rem ove a11irrelevant,extraneous
   and unnecessary pages. Each portion ofthe testim ony designated shallbe bracketcd to indicate
   beginning and end. A notice offiling setting forth each party's designated testim ony by line and
  page,and settingforthallobjections,shallbefiledwiththetranscript.Inadditiontolisting
  objectionsinthenoticeoffiling,theobjectionsshallalsobeindicatedinthemargin ofthe
  transcript.Thepartiesmayeitherwritetheirobjectionsinthemargins,oruselogical



          zcounselmayeontactehambersat(305)523-5590toobtaintheappropriatee-mail
   address.
Case 1:18-cv-23162-JEM Document 10 Entered on FLSD Docket 10/03/2018 Page 4 of 8



  abbreviationsthatwillbeapparenttotheCourtandotherparties(forexampleCCH''forhearsay).
  Ifthe partiesuse abbreviations,the noticc offiling m ustinclude a key forthe Court'sreference.
                        A courtesy copy ofthe notice and transcriptshallbe delivered to cham bers
  atthetimeoffiling.Each party shallm ark the courtesy copy ofthetranscriptwith adifferent
  colorink orhighlighterto identify itsdesignated portions ofthe transcript.
         6.     Allexhibitsm ustbepre-m arked.ThePlaintiffsexhibitsshallbem arked
  numerically. Defcndant'sexhibitsshallbem arked alphabetically. lfthere area largenumberof
  exhibits,thepartiesmaytileamotiontodesignatea1lexhibitsnumerically(e.g.,Plaintiffs
  exhibits1-99andDefendantsexhibits100-200).A typewrittenexhibitlistsettingforththe
  num ber,orletter,and description ofeach exhibitm ustbe subm itted atthe tim e oftrial. The
  parties shallsubm itsaid exhibitliston Form A O 187,w hich is available from the Clerk's office.
                A m otion forcontinuance,like a m otion forextension oftim e,shallnotstay or
  affectany otherdeadlines.3 U nlessan em ergency situation arises,am otion forcontinuance w ill
  notbeconsideredunlessitisfiledatleastTW ENTY (20)DAYSpriortothedateonwhichthe
  trialealendarisscheduled to com m ence. A continuance ofthe trialdate w illbe granted only
  on a show ing ofcom pelling circum stances.
         8.     The following tim etable shallgovern the pretrialprocedures in this case. This
  schedule shallnotbe m oditied absentcom pelling circum stances. A 1lm otionsfor an
  enlargem entoftim e for discoverv and relating to dispositive m otions m ustinclude a
  statem entas to w hether the repuested extension w illaffectthe trialdate or any other
  deadlinesetforth in thistim etable.Failureto include such a statementmay be groundsfor
  denialofthemotion.

         3-18-2019      JoinderofAdditionalParties,motionsto am end thecom plaint,and
                        m otions forclasscertification.

         4-16-2019      Parties shallexchange expertw itnesssum m ariesand reports.




         3The deadline is only affected ifand when an O rderis issued granting the m otion.
Case 1:18-cv-23162-JEM Document 10 Entered on FLSD Docket 10/03/2018 Page 5 of 8



        4-26-2019       Partiesshallexchangewritten listscontainingthenamesand addressesof
                        allwitnessesintended to becalled attrialand only thosewitnesseslisted
                        shallbeperm itted to testify.

        5-16-2019       Parties exchange rebuttalexpertw itnesssum m aries and reports.

        Note:           Theseprovisionspertaining to expel'twitnessesdo notapplyto treating
                        physicians,psychologistsor otherhealth providers.

        7-5-2019        A1ldiscovery,including expertdiscovery,shallbecompleted.

        7-15-2019       A m ediatorm ustbeselected.

        8-5-2019        AllDaubert,summaryjudgment,andotherdispositivemotionsmustbe
                        filed.

        N ote:          In theeventthatthercareany unresolved discoverym otion pending fifteen
                        dayspriorto this date,the m oving party shallim m ediately advise the
                        Courtofa1lsuch unresolved m otionstogetherwith theirstatus.

        9-13-2019       M ediation shallbe com pleted.

        9-30-2019       A11PretrialM otionsand M em orandaofLaw m ustbefiled.

        10-23-2019      JointPretrialStipulation and deposition designationsmustbe filed.The
                        deadlinesforobjectionstodepositiondesignations,counter-designations,
                        and rebuttaldesignationsaresetforth inparagraph 5 ofthisOrder.

        11-5-2019       Proposedjuryinstructionsand/orproposedfndingsoffactand
                        conclusionsof law m ustbe filed.

        11-7-2019       Proposed voir dire questions m ustbe filed.



        9.       In orderto facilitatetheaccuratetranscription ofthetrialproceeding,the parties
  shallprovidetheCourtReporter,Dawn Savino(W hitmarsh),at400N.M iamiAve.,Suite
  10-1,M iam i,Florida,33128,D aw n W hitmarshl nsd-uscourts.govwithacopyoraemailof:
                                      -



  a)thewitnessandexhibitlists,b)adesignationofuniquepropernouns/nameswhichmaybe
  usedattrial,andc)alistofthenamesofa11attorneyswhowillparticipateinthetrial,tobe
  receivednolaterthanTHREE (3)DAYSbeforecalendarcall.
Case 1:18-cv-23162-JEM Document 10 Entered on FLSD Docket 10/03/2018 Page 6 of 8



                lfthecaseissettled,thepartiesaredirectedtoinfol'm theCourtpromptlyat(305)
  523-5590 andtosubmitajointstipulationfordismissalsignedbya1lpartiestogetherwithan
  appropriatcproposedOrderofDismissalpursuanttoFederalRuleofCivilProcedure41(a)(1),
  w hich m ustbe filed w ith the C lerk ofthe C ourt. Such stipulation and order m ustbe filed
  withinFIFTEEN (15)DAYSofnotificationofsettlementtotheCourtorwithin suchtimeasthe
   Courtm ay order. To be excused from calendarcall,the required stipulation and orderm ustbe
   filedatleastTHREE (3)DAYSbeforeCalendarCall.lnaddition,ifthepartiessettletheir
  dispute after C alendar Callhastaken place,they m ust notify the C ourtin w riting before
  4:00p.m.on thedayofCalendarCallsothattheCourtcan canceltherequestforajury
   pool.lfthe partiesfailto notify the Courtthatthey haveso settled beforetheCourtrequestsa
  jurypool,thepartiesshallbeliableforthecostsincurredin summoningajury.
                The partiesm ay stipulate to extend the tim e to answ er interrogatories,producc
  docum ents,and answ errequests foradm issions. The parties shallnotfile w ith the Courtnotiees
  ormotionsmem orializing any such stipulation unlessthestipulation interfereswith thetim eset
  forcom pleting discovery,hearing a m otion,ortrial. Stipulations thatw ould so interfere m ay be
  m ade only w ith the Court'sapproval.
          12.   In accordance w ith the deadline setforth above,the parties shallselecta m ediator
  certifiedunderLoealRule16.2.(b),and scheduleatime,date,andplaeeformediation.ltisnot
  necessary forthe partiesto file a m otion requesting the Courtto enter an orderscheduling the
  m ediation forthisspecific tim e,date,and place. Ifthe partiescannotagree on a m ediator,they
  shallnotify the Clerk in writingassoon aspossible and the Clerk shalldesignateacertified
  mediatoron ablindrotation basis.Counseland a11pro selitigantsshallfam iliarizethem selves
  with and adhereto allprovisionsofLoealRule 16.2.The partiesshallcomplete mediation in
  accordance w ith the deadline setforth above. The parties shallnotify the Courtofthe resultsof
  themediation(settled,impasseoradjournedtocontinuediscussions)within FIVE (5)DAYS of
  the conclusion ofthe m ediation.
                Pursuantto28U.S.C.j636,alldiscoverymotions,andallmotionsthatrelate
  directly to these motionssuch asmotionsforextension oftime,motionsforreconsideration,
  motionsforsanctions,and m otionsform entalorphysicalexam inationsarereferred to the


                                                -   6-
Case 1:18-cv-23162-JEM Document 10 Entered on FLSD Docket 10/03/2018 Page 7 of 8



   Honorablc A licia M .O tazo-R eyes,U nited States M agistrate Judge to take allappropriate action,
   This Orderdoes notreferany m otion w hich requests a eontinuance orextension ofa deadline set
  by thisCourt. Itisthe responsibility ofthe partiesin thiscase to indicate the nam eofthe
   M agistrate Judge on aIIm otionsand related papers referred by thisorder in the case
   numbercaption (CaseNo.I8-ZJI6Z-CIV-M ARTINEZ-OTAZO-REYES)andtocomply
  w ith the D iscovery Procedure for M agistrate Judge A licia M .O tazo-R eyes appended to this
   OrderasAttachm entA.
                 The parties m ay,atany tim e,file a m otion requesting a settlem entconference
  before M agistrate Judge A licia M .O tazo-R eyes.The Courtencouragesthe parties to consider
  a confidentialsettlem entconferencewith M agistrateJudge Otazo-Reyes,especially iftheparties
  believe there isameaningfulchanceofreaching an amicableresolution oftheirdispute.
                 A ny private agreem ent,suggested orproposed Rule 16 scheduling conference
  agreem entsbetw een counsel,Rule l6 scheduling order,ororders ofthe courtattem pting to set
  dates contrary to thisorder are hereby STRICK EN and V O ID .
          IT IS FURTHER ORDERED thatfailureto com ply with thisorany OrderofthisCourt,
  the LocalRules,orany other applicable rule SHA LL resultin sanctionsor otherappropriate
  actions. ltis the duty ofa11counseland pro se litigants to enforce the tim etable setforth herein
  in orderto ensure an expeditiousresolution ofthis cause.
          DO N E AN D O RD ERED in Cham bersatM iam i,Florida,this            3   day ofOctober,
  2018.

                                                                      '
                                                                          C
                                                           JOSE E. A RTm EZ
                                                           UN ITED STA TES D 1S    1CT JU D GE

  Copiesprovided to:
  M agistrate Judge Otazo-Reyes
  A11CounselofRecord




                                                  -   7-
Case 1:18-cv-23162-JEM Document 10 Entered on FLSD Docket 10/03/2018 Page 8 of 8

                             UN ITED ST ATE S D IST RICT CO U RT
                             SO U TH ERN D ISTR ICT O F FL O R ID A

                               D ISC O V ER Y PR O CED U R E FO R
                     M AGISTM TE JUITG E ALICIA M .OTAZO-REYES


         The follow ingdiscovery proceduresapply to allcivilcasesassigned to U nited StatesDistrict
  Judge Jose E.M artinez.

        lfpartiesareunabletoresolvetheirdiscoverydisputeswithoutCourtintervention,M agistrate
  JudgeAliciaM .Otazo-Reyeswillsetthematterforhearingwithouttheneed fortsling am otion.

         Themovingpartymustseekreliefwithinfifteen(15)daysaftertheoccurrenceofthegrounds
  for relief by contacting M agistrate Judge Otazo-lkeyes' Cham bers and requesting a hearing.
  M agistrateJudgeOtazo-lkeyes'telephonenumberis(305)523-5740andherChambersarelocated
  at301N .M iam iA venue,10thFloor,M iam i,Florida.

         O nce a hearing date isobtained,the m ovantshallprovide notice to allrelevantparties by
  filinga'
         NoticeofHearing.TheNoticeofHearingshallbrieflyspecifythesubstanceofthediscovery
  matterto be heard and include a certification thatthe partieshave complied with the pre-filing
  conferencerequiredbySouthernDistrictofFloridaLocalRule7.1(a)(3).
          Nowrittendiscoverym otions,includingm otionstocom pelandmotionsforprotectiveorder,
  shallbe filed unless requested by M agistrate Judge Otazo-R eyes. ltisthe intentofthis procedure
  to m inim ize the necessity ofm otions.

          The Courtexpectsallpartiesto ad eourteously and professionally in the resolution oftheir
  discovery disputesand to conferin an attem ptto resolvethediscovery issuepriortorequestingthe
  hearing.The Courtm ay im pose sand ions,m onetary orotherw ise,ifthe Coul'tdeterm inesdiscovery
  is being im properly soughtor isnotbeing provided in good faith.




                                          A ttaciunentA
